COXE, District Judge.
This action has been submitted without oral ai-gument. The plaintiff has furnished a brief memorandum covering about two pages of legal cap. The defendant has furnished no brief at all. From a letter written by the comptroller to the attorney general and from the plaintiffs memorandum I have done my best to spell out, from the mass of accounts, allowances and disallowances, the points in dispute between the parties. The plaintiff has introduced testimony to prove that the services charged for by the intestate were actually performed'. The defendant has introduced no proofs except a treasury transcript containing a statement of the late commissioner’s accounts taken from the books of the department.
I find nothing in the law permitting a charge for triplicate affidavits to the accounts of special deputy marshals, or for triplicate orders for the payment of witnesses. The amounts charged for drawing triplicates should be disallowed.
There is no authority bearing directly upon the question whether a commissioner can charge for administering two oaths when duplicate oaths are required, but, by analogy to U. S. v. Barber, 140 U. S. 177, 11 Sup. Ct. 751, I shall hold that the transaction constitutes but a single act for which one charge only can be made'.
A commissioner sits only as a committing magistrate. His duty is to determine whether there is sufficient evidence against the defendant to warrant his being held for the grand jury. An arraignment is extrajudicial and no fees can be allowed therefor.
The charges for drawing recognizances and orders seem to be sustained by the decisions of the United States courts, especially in the absence of proof that these papers are unnecessarily prolix. U. S. v. Taylor, 147 U. S. 695, 701, 13 Sup. Ct. 479; Crawford v. U. S., 40 Fed. 446, 448; U. S. v. Rand, 3 C. C. A. 556, 53 Fed. 348.
The other questions in dispute, so far as I am able to understand them, seem to be settled by the decisions of the federal courts in plaintiff’s favor. There is nothing to show that the late commissioner did not do the work for which charges are made. U. S. v. Jones, 134 U. S. 483, 10 Sup. Ct. 615; U. S. v. Ewing, 140 U. S. 142, 11 Sup. Ct. 743; Hoyne v. U. S., 38 Fed. 542; Clough v. U. S., 47 Fed. 791.
It follows that the charges disallowed by the above rulings should be deducted from the account and that judgment should be entered in favor of the plaintiff for the balance.